—■ Decree reversed on the law and the facts and a new trial granted, with costs to claimant-appellant to abide the event, unless within ten days from the service of a copy of the order hereon, The City of New York stipulate that the amount of the award for damage parcels Nos. 2, 3 and 4 be increased from $2,682.15 to $6,258.35; if The City of New York so stipulate, the decree, as thus modified, *879is unanimously affirmed, in so far as an appeal is taken therefrom by claimant, with costs of appeal to appellant-claimant. In our opinion the award was grossly inadequate. Decree, in so far as appeal is taken therefrom by the city, unanimously affirmed, without costs. (Matter of City of New York [East 96th St.], 243 App. Div. 809.) Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.